Citation Nr: 1221233	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  04-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a stomach disorder.

2.  Entitlement to service connection for a stomach disorder, including due to herbicides exposure.

3.  Entitlement to service connection for auto immune hepatitis.

4.  Entitlement to service connection for rheumatoid arthritis, including due to herbicides exposure.

5.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.

6.  Entitlement to an initial disability rating greater than 10 percent for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972, including service in Vietnam during the Vietnam war. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2003 and September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The July 2003 rating decision denied, in pertinent part, service connection for autoimmune hepatitis and rheumatoid arthritis, and denied the Veteran's request to reopen a previously denied claim for service connection for stomach disorder on the grounds of no new and material evidence.  

The September 2007 rating decision granted service connection for bilateral sensorineural hearing loss with a noncompensable rating, and service connection for tinnitus with a 10 percent rating.  In November 2007 the Veteran filed a notice of disagreement regarding the assigned ratings; and in March 2008 he perfected an appeal on these issues.

In May 2009, the Veteran testified in a Decision Review Officer hearing regarding his appeal for a compensable rating for his service-connected hearing loss, and a higher rating for his service-connected tinnitus.

In July 2009, the Veteran testified before an Acting Veterans Law Judge at a Travel Board hearing in Huntington, West Virginia, regarding his claims for service connection for autoimmune hepatitis, rheumatoid arthritis, and a stomach disorder.  A transcript of that hearing is in the claims file. 

In March 2010, the Board remanded the Veteran's claims of entitlement to an initial service connection for autoimmune hepatitis, rheumatoid arthritis, and a stomach disorder for further development, including provision to the Veteran of proper VCAA notice, acquisition of Social Security disability records; and acquisition of VA treatment records.  The requested records have been attained, and new VCAA notice was sent.  No further action to ensure compliance with the Board's 2010 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a letter dated in October 2011, the Board informed the Veteran that the judge that had presided over his 2009 Board hearing was no longer with VA.  In correspondence dated in October 2011, the Veteran stated that he wanted a new Board hearing.

In April 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a Travel Board hearing in Huntington, West Virginia, regarding his claims for service connection for autoimmune hepatitis, rheumatoid arthritis, and a stomach disorder.  A transcript of that hearing is in the claims file. 

The issues of service connection for rheumatoid arthritis and a stomach disorder, to include as secondary to Agent Orange and/or a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The claim of service connection for a stomach disorder was previously denied by the RO in a rating decision dated in May1995; the Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  New evidence received since the May 1995 rating decision relates to an unestablished fact necessary to decide the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a stomach disorder.

3.  In correspondence in May 2009, prior to promulgation of a decision by the Board in the matter, the Veteran withdrew his appeal regarding his claims for increased ratings for hearing loss and tinnitus.

4.  There is a nexus between the Veteran's autoimmune hepatitis and his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The May 1995 rating decision is final.  38 U.S.C. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011). 

2.  Evidence submitted to reopen the claim of service connection for a stomach disorder is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for withdrawal of a substantive appeal on the claim for increase for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for withdrawal of a substantive appeal on the claim for increase for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

5.  Autoimmune hepatitis is proximately due to, or the result of, the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

In this case the Board is granting the Veteran's claim for service connection for autoimmune hepatitis, and the Veteran's request to reopen a previously denied claim for service connection for a stomach disorder.  Given the favorable disposition of these issues, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA as regards these matters.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  New and material evidence, stomach disorder 

In a rating decision in May 1995, the RO denied service connection for a stomach disorder, to include ulcers.  In October 1995, the Veteran filed a notice of disagreement, but he did not file a substantive appeal on the matter, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Therefore, the May 1995 decision is final.  38 U.S.C. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011).  Furthermore, VA has not received or associated with the claims file any existing service records since the May 1995 decision.  38 C.F.R. § 3.156(b), (c).

In February 2003, the Veteran filed a new claim for service connection for a stomach disorder.  In a rating decision in July 2003 the RO denied the claim because no new and material evidence had been submitted.

The law provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

As the application to reopen the claim was received in February 2003, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The basis of the July 2003 denial was the RO's finding that a stomach condition was not found during the separation examination or manifest to a compensation degree within one year of the Veteran's discharge from service; and on the grounds that there was no evidence of a link between service and a stomach problem first documented some 10 years after service.  

In order for additional evidence to be considered new and material, it must relate to the basis for the prior denial of the claim.  

The evidence compiled since the May 1995 rating decision includes several articles submitted by the Veteran in 2004; in which the authors propound a nexus between Agent Orange/dioxin exposure and numerous gastrointestinal disorders, including nausea, vomiting, abdominal pain, and gastric ulcers.  

Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the Veteran's post-service gastrointestinal complaints may be related to some incident of his service; namely, Agent Orange exposure.  Justus, 3 Vet. App. at 512-13.  This evidence is therefore not only "new," since it was not of record at the time of the May 1995 decision, it is also "material," as it raises a reasonable possibility of substantiating the Veteran's claim.  As new and material evidence has been presented, the Veteran's request to reopen his claim for service connection for a stomach disorder is granted.

III.  Service connection, autoimmune hepatitis

In February 2003, the Veteran filed a claim for service connection for autoimmune hepatitis, including as secondary to Agent Orange exposure.  Service personnel records confirm that the Veteran was a foot soldier in Vietnam during the Vietnam war from November 1969 to October 1970, so his exposure to herbicides/Agent Orange is conceded.  38 C.F.R. § 3.307(a)(6)(iii).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303.  Additionally, certain chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more after a veteran's exposure to an herbicidal agent.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a), as in effect throughout the appeal period.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by, or proximately aggravated by, a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that in October 2006, the regulatory provisions at 38 C.F.R. § 3.310(b) were amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The effect of these changes was to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection could be made.  Id.  Because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, a version which favors the Veteran.
The Veteran's autoimmune hepatitis is linked by competent medical evidence to a service-connected disability.  

In April 2003, a VA examiner offered an opinion that the Veteran's autoimmune hepatitis is as likely as not related to his diabetes; which is service-connected.  In a May 2003 addendum opinion, the examiner explained that diseases that affect the pancreas, such as diabetes, also affect the liver; and that tests had failed to reveal any independent infectious source for the Veteran's hepatitis.  The Board finds this evidence, which is based on personal examination of the Veteran and review of the claims file, and which includes a strong rationale in support of the opinion, to be highly probative evidence in favor of the claim.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

As for the evidence against the claim, in May 2011 a VA examiner stated that the Veteran's autoimmune hepatitis was not likely related to service because it was not diagnosed until nearly three decades after the Veteran's separation from service and there was no known cause for autoimmune hepatitis.  However, she did not dispute the 2003 examiner's assertion of a causal relationship between the Veteran's service-connected diabetes mellitus and his autoimmune hepatitis, so the 2003 examiner's opinion that there is a nexus between the two disorders is not negated.  

In all, the evidence favoring entitlement outweighs evidence to the contrary.  Accordingly, service connection for autoimmune hepatitis, secondary to service-connected diabetes mellitus, is warranted.   

IV.  Dismissal of appeal for increased rating for hearing loss and tinnitus

In a rating decision in September 2007, the RO granted service connection for bilateral sensorineural hearing loss and assigned a noncompensable rating, and service connection for tinnitus, with an assigned rating of 10 percent.  In November 2007 the Veteran filed a notice of disagreement regarding the assigned ratings; and in March 2008 he perfected an appeal on these issues.

In correspondence in May 2009, prior to promulgation of a Board decision, the Veteran wrote as follows:

Veteran is withdrawing appeal issues of 1) bilateral hearing loss [and] 2) tinnitus.

VA regulations provide that a substantive appeal may be withdrawn, in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

Although the agency of original jurisdiction failed to certify the issues of an increased rating for hearing loss and tinnitus to the Board, because the Veteran timely submitted a substantive appeal, the Board has jurisdiction and must therefore dispose of the appeals.  See 38 C.F.R. § 19.35 (providing that certification by the agency of original jurisdiction does not serve to either confer or deprive the Board of Veterans' Appeals of jurisdiction over an issue).

The correspondence in May 2009 clearly evinces the Veteran's intent to withdraw his appeal on the claims for an increased rating for his service-connected hearing loss and tinnitus.  Accordingly, the Board does not have appellate jurisdiction over these matters and they are dismissed.  38 U.S.C.A. § 7105.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a stomach disorder is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for autoimmune hepatitis, secondary to service-connected diabetes mellitus is granted.

The appeal for an initial compensable rating for bilateral sensorineural hearing loss is dismissed.

The appeal for an initial rating higher than 10 percent for tinnitus is dismissed.


REMAND

With regard to the remaining appeals for service connection for rheumatoid arthritis and a stomach disorder, in his April 2012 Board hearing the Veteran asserted that these disorders may be secondary to one or more of his service-connected disabilities.  

In an opinion in May 2011, a VA examiner stated that neither the Veteran's stomach complaints or rheumatoid arthritis were related to any event, illness, injury, or other occurrence of military service; however, the examiner did not address the issue of whether the Veteran's nonservice-connected rheumatoid arthritis and stomach complaints are aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Veteran should therefore be accorded a new VA examination.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination regarding the claims for service connection for rheumatoid arthritis and a stomach disorder.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings must be reported in detail.  The examiner must also record all pertinent medical complaints and symptoms.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's arthritis disorder, or a current stomach disorder, were caused by, or are aggravated by, one or more of the Veteran's service-connected disabilities.  The Veteran's service-connected disabilities include autoimmune hepatitis; PTSD; diabetes mellitus; tinnitus; peripheral neuropathy right lower extremity associated with diabetes mellitus; peripheral neuropathy left lower extremity associated with diabetes mellitus; lichen aeveusis; bilateral sensorineural hearing loss; and impotency associated with diabetes mellitus.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.    

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


